Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This action is in response to Applicant’s submission June 10, 2022 After Final.

	No amendments are made to the claims as previously rejected in the office action issued March 11, 2022.
	Applicant’s arguments submitted June 10, 2022, with respect to the rejections made in the March 11, 2022 office action, have been fully considered and not found to be persuasive to remove the rejection.  Applicant’s arguments are all made with respect to the rejection under 35 USC 103 based on Reiche et al. in view of WebMD.  More specifically Applicant’s arguments concern the teachings of Reiche et al. and are addressed herein:
	Firstly, Applicant argues that because Reiche et al. describes velagliflozin as a weight loss agent, it teaches away from using velagliflozin to increase the weight of a diabetic animal.  This argument is based on the disclosure of Reiche et al. that velagliflozin can be used to produce weight loss in obese animals.  However, while obesity is a predisposing factor for diabetes mellitus, obesity and diabetes mellitus are not the same condition.  This is acknowledged for example in paragraph 120 of Reiche et al., which lists various possible reasons for insulin resistance including amyloid accumulation, genetic factors, glucosteroids, progesterone, and lack of exercise as well as obesity.  Additionally, the effect of a pharmaceutical compound can vary depending on the dosage or on the specific subject to which the compound is administered.  Reiche et al. discloses that there exist both overweight and underweight diabetic cats, and that therefore either weight loss or weight gain could be a desired outcome of therapy.  Applicant argues that the mention of “the elimination of owner-observed signs (e.g. lethargy, polyuria, polydipsia, weight loss, polyphagia, etc.)” does not refer to increasing the body weight of a feline animal that is underweight as a result of diabetes but must only refer to the prevention of further weight loss.  There is no basis for this interpretation.  If a cat is underweight as a result of diabetes (caused by factors other than obesity) then elimination of this symptom would imply returning the cat to its normal weight, and one of ordinary skill in the art would manage this patient, including determining the appropriate type and dosage of therapeutic agents, as well as other interventions such as diet or lifestyle modifications, with the goal of therapy including returning the cat to a normal weight, for example a body composition score of 5 as described by Singh et al.  Contrary to Applicant’s assertion, it would not be expected that treatment of diabetes in a subject exhibiting diabetes-associated weight loss could only result in the prevention of further weight loss, and not in the regain of lost weight.
	Applicant further reiterates the assertion that the previously cited reference Hoenig et al. teaches away from increasing the weight of a diabetic feline using velagliflozin because this compound causes weight loss in obese felines.  The examiner reiterates that obesity and diabetes are not identical, that not every diabetic feline is obese, and that different populations of subjects suffering from diabetes resulting from different causes can respond differently to therapy.  This is evident from the differing disclosures of Reiche et al. and Hoenig et al.  The non-diabetic cats studied by Hoenig et al. did not exhibit statistically significant differences in glucose tolerance or insulin tolerance as a result of treatment with velagliflozin. (pp. 269-271, sections 3.3 and 3.4, tables 2 and 3) The authors of this publication comment on this fact, which is in contrast to previously reported effects of SGLT2 inhibitors on insulin sensitivity in diabetic subjects. (p. 271 right column last paragraph – p. 272 left column first paragraph) The authors further suggest that the insulin-sensitizing effects of these compounds would be seen only in diabetic cats.  Therefore the disclosure of Hoenig et al. actually provides reason to suspect that the animals being treated are not entirely representative of the effect that velagliflozin would have on diabetic cats, where reversal of hyperglycemia and improvement of insulin sensitivity would have additional effects beyond the caloric wasting that was the sole factor observed by Hoenig et al.  With respect to caloric wasting and weight loss, Hoenig et al. further remarks that that cats being studied did not actually lose much weight. (p. 272 left column first paragraph, see also table 1 on p. 267, indicating that drug-treated animals lost an average of about 200 grams, or about 3% of their body weight, which was described as statistically but not clinically significant in section 3.1 on p. 269) By contrast, Reiche et al. specifically describes SGLT2 inhibitors as producing increased insulin sensitivity in insulin resistant feline animals.  Because the cats treated by Hoenig et al. were not diabetic or insulin resistant, and did not display increased insulin sensitivity after treatment, one of ordinary skill in the art would not in fact have regarded them as representative of the effect of treatment of diabetic animals as described by Hoenig et al.
With respect to the reference Sugizaki et al., Applicant argues that the mouse model used by Sugizaki differs from the diabetic felines described by Reiche et al. and the present disclosure in several aspects, particularly that the db/db mice gained weight due to hyperphagia and a high-fat diet, factors allegedly not relevant to feline diabetes.  However, these mice are described as a model of diabetes, and display hyperglycemia and insulin resistance, factors also described by Reiche et al. as significant in diabetic felines.  Because they display biochemical changes characteristic of diabetes, these mice are a more representative model of feline diabetes than non-diabetic, non-insulin-resistant obese cats.  While Applicant asserts that the weight gain observed was due to hyperphagia, figure 1b on p. 2 of Sugizaki discloses that mice treated with TA-1887 consumed similar amounts of food to saline-treated mice.  While all of the mice studies may have consumed more food than wild-type mice, the fact that treated mice gained weight while control mice lost weight was not due to the treated mice consuming more food.  Moreover, treatment with an SGLT2 inhibitor reduced hyperglycemia and improved insulin sensitivity, which are intended effects of SGLT2 inhibitor treatment as described by Reiche et al., providing further evidence that treatment with an SGLT2 inhibitor as described by Reiche et al. can in fact reverse diabetic weight loss and cause underweight diabetic animals to gain weight.  Still further, the disclosure of Sugizaki disproves Applicant’s assertion that one of ordinary skill in the art would have regarded caloric wasting and associated weight loss to be the primary effect of SGLT2 inhibition in severely diabetic subjects.  If this were the case treatment with TA-1887 would have accelerated weight loss and reduced survival in treated mice.  The fact that the opposite effect was observed indicates that other factors are more important than any potential caloric wasting and mild weight loss as observed by Hoenig.
Applicant further asserts that the etiology of diabetes mellitus differs between felines and other animals such as mice and humans, in that feline diabetes typically involves pancreatic amyloidosis and reduced insulin secretion.  Firstly, such an argument further undercuts any argument that the obese cats studied by Hoenig have any relation to feline diabetes mellitus, since they are definitely not a model of pancreatic amyloidosis.  Also, Sugizaki actually does disclose that treatment with an SGLT2 inhibitor significantly increased insulin secretion relative to untreated controls (p. 3 figure 2b) and protected pancreatic beta cells. (p. 4 right column) Therefore this disclosure does in fact suggest that treatments such as those described by Reiche et al. aimed at improving insulin sensitivity and pancreatic beta cell function can plausibly reverse diabetic cachexia and weight loss.
Accordingly, the rejections of record in the previous action are maintained.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	6/21/2022fcats s